                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

LINDA ALLEN, et al.,                           )
                                               )
            Plaintiffs,                        )
                                               )
      vs.                                      )       Case No. 4:17 CV 770 RWS
                                               )
C.R. BARD, INC., et al.,                       )
                                               )
            Defendants.                        )

                                MEMORANDUM AND ORDER

       This case was originally filed in this Court in 2017 and transferred to the District of

Arizona for inclusion in the multidistrict litigation proceeding known as the In Re: Bard IVC

Filters Products Liability Litigation, MDL Docket No. 2641. It has now been remanded by the

Judicial Panel on Multidistrict Litigation and is before the Court on its review of the file in

anticipation of the status conference set for Thursday, October 24, 2019. After reviewing the

submission of the parties and the pleadings in this case, the Court concludes that a scheduling

conference is premature in light of the issues discussed herein and will accordingly vacate the

scheduling conference.

       Defendants (neither of which are Missouri citizens) have indicated their intention to

challenge this Court’s personal jurisdiction over them and the propriety of venue with respect to

claims brought by certain of the plaintiffs. Indeed, such a motion appears to be well-taken as

plaintiffs’ allegations regarding personal jurisdiction, as well as the joinder of non-Missouri

plaintiffs without an apparent connection to this forum, appear woefully insufficient in light of

the United States Supreme Court’s more recent pronouncements concerning personal

jurisdiction. See BNSF Ry. Co. v. Tyrrell, 137 S. Ct. 1549 (2017), and Bristol-Myers Squibb Co.
v. Superior Court of California, San Francisco Cty., 137 S. Ct. 1773 (2017). Although plaintiffs

portend the need for “jurisdictional discovery” if motions to dismiss are filed in this case, it is

difficult for the Court to determine the utility of jurisdictional discovery given Bristol-Myers

Squibb and its application to this case.

        A review of the file reveals that only two remaining plaintiffs, Michelle Draper and Linda

Finney, are alleged to be Missouri citizens. The remaining plaintiffs are not alleged to have any

connection with this forum, nor is any of defendants’ alleged conduct within this forum alleged

to have caused their injuries. Of course, even if this Court lacks personal jurisdiction over the

non-Missouri plaintiffs, it may transfer their action to other district courts where personal

jurisdiction may be had. The days of unrelated plaintiffs with no connection to a forum state

suing out-of-state defendants for personal injuries in a state simply because defendants advertise

or sell the product nationwide are over. There must be a connection between that forum, the

defendant’s activities there, and the injury to that particular plaintiff for the Court to exercise

personal jurisdiction over the defendant consistent with constitutional mandates. See Bristol-

Myers Squibb, 137 S. Ct. at 1781.

        In the interests of justice, and to reduce the costs of litigation, the Court will afford the

non-Missouri plaintiffs the opportunity to review their complaint and request transfer to other

district courts where venue and personal jurisdiction may be had over defendants. If plaintiffs

are unwilling or unable to request transfer, then the Court will enter future orders as necessary

with respect to the briefing of defendants’ anticipated motions to dismiss and/or transfer venue.

However, the Court strongly suggests that the parties avoid the unnecessary delay and expense

associated with these jurisdictional issues and agree to the appropriate forum for resolution of

each of the remaining plaintiffs’ claims.



                                                   2
       Accordingly,

       IT IS HEREBY ORDERED that the status conference set for October 24, 2019 is

vacated.

       IT IS FURTHER ORDERED that, by November 15, 2019, plaintiffs shall notify the

Court of their intention to proceed in this forum or request transfer(s) to other district court(s). If

plaintiffs elect to proceed in this forum, then they should file in this Court with this case

caption their operative complaint by that same date, if the operative complaint is one other than

that currently filed as Document # 1 in this case.




                                                     RODNEY W. SIPPEL
                                                     UNITED STATES DISTRICT JUDGE


Dated this 22nd day of October, 2019.




                                                   3
